Citation Nr: 1513104	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  11-04 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include depressive, intermittent explosive and impulse control disorders.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from March 1996 to March 2000. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2010 rating decision in which the RO, inter alia, denied service connection for an acquired psychiatric disability.  In May 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2011. 

In November 2012, the Veteran testified during a Board video conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record. 

In September 2014, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action, to include additional development of the evidence.  After completing the requested development, the RO/AMC continued to deny the claim (as reflected in a January 2015 supplemental SOC (SSOC)) and returned the matter to the Board for further consideration. 

As a final preliminary matter, the Board notes that this appeal was processed using the paperless, electronic  Virtual VA file and Veterans Benefit Management System (VBMS) claims processing systems.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  An acquired psychiatric disability was first competently and credibly shown over one year post service, and the only competent, probative opinion to address the question of whether there exists a medical nexus between such current disability, to include depressive, intermittent explosive and impulse control disorders, and service weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include depressive, intermittent explosive and impulse control disorders, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.  § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in a March 2010 pre-rating letter, the RO provided notice to the appellant explaining what information and evidence was needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The Veteran was also provided with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The May 2010 rating decision reflects the initial adjudication of the claim after the issuance of this letter.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, post-service VA treatment records, and VA examination reports.  In light of the Veteran's contentions, the record also contains the Veteran's service personnel records.  Also of record and considered in connection with the claim is the transcript of the Board hearing, along with various written statements provided by the appellant and by his representative, on his behalf.  The appellant has not identified any additional post-service medical evidence that must be obtained as relevant to the claim on appeal.  The Board finds that no additional AOJ action to further develop the record in connection with this claim, prior to appellate consideration, is required.

The Board notes that the Veteran was provided an opportunity to set forth his contentions during the November 2012 hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R.  § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Board finds that there has been sufficient compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient. 

During the hearing, the undersigned identified the issue on appeal.  Also, information was solicited regarding the Veteran's acquired psychiatric disability and why he believed it was related to his active service, and whether there were any outstanding medical records available.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, such omission is harmless.  A discussed further below, on subsequent remand in September 2014, the Board directed the RO to obtain any outstanding VA treatment records from the VA Medical Center (VAMC) in Houston, Texas, including the VA Outpatient Clinic (VAOPC) in Lufkin, Texas, as well as give the Veteran another opportunity to provide any additional information or evidence pertinent to his claim. 

As for the development sought after the hearing, a remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v West, 11 Vet. App. 268, 271 (1998).  Here, the Board finds that the RO substantially complied with the Board's remand directives.  See Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

On remand, in September 2014, the Board instructed the RO/AMC to obtain any additional VA treatment records from the Houston VAMC, including the Lufkin VAOPC, dated prior to August 2004 and since January 2010, and to send the Veteran another letter requesting any additional evidence.  In November 2014, a letter was sent to the Veteran requesting any additional evidence and additional VA treatment records dated prior to August 2004 and since January 2010 were obtained.  

The Board also directed the RO/AMC to arrange for the Veteran to undergo a VA examination after all the pertinent records were associated with the claims file.  The Veteran was afforded a VA examination in December 2014.  The VA examination with opinion obtained was based upon an accurate review of the factual history as well as examination of the Veteran, and cites to specific findings and rationale to support the conclusion reached.  The examiner exhibited sufficient medical expertise to perform the examination and the examination is adequate for appellate review with respect to the issue on appeal.

In summary, the duties imposed by the VCAA have been considered and satisfied. The appellant has been notified and made aware of the evidence needed to substantiate the claim on appeal, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006)(rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection for the Veteran's psychiatric disability is being  sought.  In written statements of record and during his Board hearing testimony, the Veteran asserts that his current psychiatric disorder is related to "hazing" incidents that occurred in service.  In this regard, he reported being unfairly treated, verbal abuse and being threatened to be given a dishonorable discharge.  In his notice of disagreement, the Veteran reported that he was late once and he was made an example and put on restriction.  He has also reported that he has experienced continuing symptomatology since service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war or after December 31, 1946, and certain chronic diseases, such as psychosis, become manifest to a degree of l0 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).   In the instant case, as psychosis has not been diagnosed in this case, the Veteran's acquired psychiatric disorders are not one of the enumerated chronic diseases under 38 C.F.R. § 3.309 and, thus, service connection may not be granted solely based upon a showing of continuity of symptomatology (in lieu of a medical opinion).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See generally 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for an acquired psychiatric disability, to include depressive, intermittent explosive and impulse control disorders, is not warranted.

The report of the Veteran's September 1995 enlistment examination is silent with respect to any psychiatric issues.  Service treatment records are also silent with respect to any complaints, findings or diagnosis pertaining to psychiatric disorders.  Service treatment records do indicate that the Veteran had to undergo a competence for duty test in May 1998 for being three hours late for duty, which he passed.  Importantly, on the Veteran's March 2000 service examination prior to discharge, he was clinically evaluated as psychiatrically normal.  In other words, no psychiatric abnormalities were found.  Moreover, in his contemporaneous Report of Medical History, the Veteran expressly denied any frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort.  In his Report of Medical Assessment, the Veteran was also silent with respect to any psychiatric problems.  

Service personnel records are also silent with respect to any psychiatric symptoms, but do document disciplinary actions.  In this regard, in October 1997, the Veteran was put on restriction due to unauthorized absences.  Again, in June 1998, he was put on restriction for unauthorized absence and in October 1999, the Veteran was assigned extra military instruction for failure to obey order or regulation.  The records also document that prior to service the Veteran had been arrested twice for public intoxication and once for criminal trespassing.  Moreover, a May 1997 evaluation report indicates that the Veteran was below standards for military bearing/character, which applied to appearance, conduct, physical fitness and adherence to Navy Core Values.  However, remaining assessments in that report and other reports document that the Veteran was either progressing or met standards.  

Post-service VA treatment records indicate that the Veteran presented to the VA in December 2001 complaining of experiencing periods of depression/anxiety especially this year around Christmas and finances.  The assessment was depression; initiate mental health consult.  In January and February 2002, requests for mental health consults were made.  In March 2003, the Veteran underwent a mental health consultation.  He reported that his current stressor was financial.  He also stated that when he was in the Navy on the ship, he requested help because of depression, but "they laughed at me and told me to get back to work."  The Veteran also reported a history of being a "heavy drinker" and that he went to rehab in Florida while in the Navy.  The assessment was major depression with history of alcohol abuse.  

Follow up treatment records continue to show treatment for psychiatric symptoms, as well as assessments of intermittent explosive disorder, anxiety disorder, not otherwise specified (NOS), depressive disorder NOS, alcohol abuse, cannabis abuse, methamphetamine dependence, in sustained full remission, and antisocial personality disorder.  More recently, although the Veteran continued to report having nightmares about being psychologically abused in service, treatment records in 2012 again indicate that the Veteran's primary stressors were relationship discord and financial difficulties.  However, nothing in these records attribute any current psychiatric disorder to the incidents in service as described by the Veteran.  

Although the Veteran initially sought treatment for psychiatric symptoms in December 2001, the first documented, post-service assertion of a service-related psychiatric disorder was when the Veteran filed his current claim in January 2010, almost ten years after his discharge from service.  

On remand, the Veteran was afforded a VA examination in December 2014.  After examining the Veteran and reviewing the record, the examiner diagnosed unspecified personality disorder, unspecified depressive disorder, alcohol abuse disorder in sustained remission and history of cannabis use disorder.  The Veteran reported getting along with other shipmates, but not with command.  He reported that command tormented him and threatened to kick him out, which he endured for four years.  He was questioned as to why he joined by command and also threatened to have GI bill benefits taken away.  The Veteran felt that they made him an example for other sailors by demanding a lot and disciplining him.  He believed this treatment was unfair and added that, "if they didn't want me they should have transferred me or kicked me out.  They could have given me choices and I would have re-enlisted."  A history of physical trauma or abuse or military sexual trauma was denied.  He further reported that he has had nightmares over this treatment for years.  However, the Veteran denied seeking mental health treatment in service.  

The examiner thoroughly summarized the Veteran's in-service and post-service medical history.  The examiner also noted that the diagnosis was based on DSM 5 [American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 5th edition) criteria, and that DSM 5 does not use the multi-axial system and, thus, there is no Axis V and the GAF [Global Assessment of Functioning Scale] has been eliminated from DSM 5. 

The examiner determined that the Veteran met the criteria for a diagnosis of Unspecified Personality Disorder (Borderline and Antisocial Personality traits), which is less likely as not (less than 50 percent probability) to have had its onset in service or is otherwise medically related to service-to include in-service hazing incidents described by the Veteran.  The examiner rationalized that personality traits develop in adolescence or early adulthood.  The Veteran's records suggest a pattern consistent with behavioral difficulties prior to his military service, including cannabis use, alcohol use, and legal concerns as noted in his entrance examination.  His military treatment records indicate behavioral problems as well as treatment for alcohol abuse.  However, there is no medical evidence of a psychiatric condition at the time nor is there any indication of events to substantiate the occurrence of the alleged "hazing".  Therefore, there is no evidence to suggest that the existing
condition was aggravated beyond its natural progression by the Veteran's
military service.  The Veteran's medical records suggest multiple diagnoses
that include personality traits as well as the consideration of substance-induced mood symptoms, as well as impulse control difficulties and intermittent explosive disorder.  Upon consideration of the Veteran's available medical records and reports, the examiner determined that symptoms of behavioral impulsivity, anger management difficulties, interpersonal difficulties, and continued use of mood altering substances are consistent with the above diagnosis.

The Veteran also met criteria for a diagnosis of Unspecified Depressive Disorder.  The Veteran's medical records after his military service indicate that he sought services in 2001 for depressive symptoms, which is less likely as not (less than 50 percent) to have had its onset in service or is otherwise medically related to service-to include in-service hazing incidents described by the Veteran.  The examiner rationalized that the Veteran reported depressive symptoms in adolescence possibly related to bereavement after his brother's accidental death.  He was found sound for duty upon his entrance into the Army.  Service treatment and personnel records do not yield medical evidence of a psychiatric condition and merely address alcohol abuse treatment and disciplinary actions for behavioral difficulties.  The Veteran first sought treatment for depressive symptoms a year after his military service citing emerging stressors, including financial concerns. Therefore, the examiner opined that the Depressive Disorder is less likely as not a result or exacerbated by his military service.  Of note, there are various confounding variables in the Veteran's history, including the presence of characterological factors and a long history of mood altering use, which make the etiology of the depressive symptoms.  Both of these can co-occur with and/or exacerbate depressive symptoms.  The examiner concluded that there was limited medical history due to interruptions in his mental health treatment with most recent mental health documentation more than two years prior to this examination.  The Veteran reported not taking psychotropic medications for approximately two years.  He denied alcohol and drug abuse for years.

The above-cited medical evidence of record clearly establishes that the Veteran has been diagnosed with an acquired psychiatric disability.  However, the record fails to establish that any such disability is related to service.

Initially, the Board observes that the examiner referred to depressive symptom in adolescence.  Nevertheless, every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111.  The standard for rebutting the presumption of soundness requires, in part, clear and unmistakable evidence of a pre-existing  acquired psychiatric disorder.  See 38 U.S.C. § 1111; Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  

In his case, the evidence of record does not clearly and unmistakably establish that the Veteran had any acquired psychiatric disability prior to his entrance into active service.  In this regard, the Veteran's own reports of depressive symptoms in adolescence is simply not clear and unmistakable evidence of the pre-service existence of a chronic acquired psychiatric disorder.  The remaining evidence of record, including his service treatment records, post-service VA treatment records, and VA examination do not demonstrate that the Veteran clearly and unmistakably had a pre-existing disability.  In sum, there is simply no competent medical evidence showing a pre-existing disability.  As such, the appropriate analysis, and standard of proof, is whether the Veteran's current psychiatric disability was at least as likely as nor incurred during his active duty service.  

In this regard, as indicated, the Veteran has asserted that he experienced psychiatric symptoms in service that they have continued to the present.  The Board recognizes that the Veteran is competent, as a layperson, to report that about which he has personal knowledge, to include his own symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, such report must be weighed against the medical and other evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  

In the instant case, the Board finds that the Veteran's statements regarding any symptoms in service and continuity of psychiatric symptoms since service are not credible.  In this regard, service treatment and personnel records are silent with respect to any psychiatric problems in service.  Moreover, notwithstanding the Veteran's current assertions, in his March 2000 Report of Medical History prior to discharge, the Veteran denied any psychiatric symptoms.  It would be reasonable to assume that if he was experiencing such symptoms, he would have reported them at that time.  
  
The Board also points out that the passage of time between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  As to the latter point, the Veteran did not report any psychiatric symptoms until December 2001, over a year after his discharge from service.  Moreover, at that time, he attributed his symptoms to the Christmas season and finances.  There was no mention of any psychiatric problems while in service during the course of seeking treatment.  In fact, he did not report any psychiatric symptoms attributed to his time in service until his mental health consultation in March 2003, when he reported requesting help for depression while in service.  However, at that time, he still reported that his current stressor was financial.

Importantly, in contrast to what he reported in March 2003 during the course of treatment, the Veteran expressly denied seeking treatment in service during the Board hearing and at the December 2014 VA examination.  Further, the Board finds it significant that the Veteran did not file his initial claim for service connection until January 2010, again almost 10 years after service.  As he was already seeking treatment for his psychiatric disorder, it would be reasonable to assume that if the Veteran had believed his psychiatric problems were due to his service, he would have reported it sooner.  These discrepancies weigh against the credibility of any current assertions of continuity of psychiatric symptoms since service, advanced in connection with the current claim for monetary benefit.

Moreover, as noted above, as the Veteran has not been diagnosed with psychosis, his acquired psychiatric disorders are not considered a chronic disease under 38 C.F.R. § 3.303 and thus, service connection cannot be awarded on the based upon a showing of continuity of symptomatology, alone.  See Walker, cited above.  As such, in order to establish service connection, there must be some competent evidence establishing that a psychiatric disability was incurred during service.  See 38 C.F.R. 3.303(d).  

Significantly, in this case, there is no medical evidence or opinion even suggesting a medical nexus between current psychiatric disability and the Veteran's service.  On the contrary, after reviewing the claims file, taking a thorough medical history from the Veteran, and examining the Veteran, the December 2014 VA examiner opined that the Veteran's psychiatric disorder was not related to service and offered a detailed rationale for such opinion.  The Board accepts this opinion as probative of medical nexus question.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  Importantly, neither the Veteran nor his representative has presented or identified any contrary medical evidence or opinion-i.e., that actually supports the claim.  

As for other psychiatric diagnoses of record, the Board notes that post-service evidence reflects that the Veteran has been assessed as having a personality disorder, which is not a disease for which service connection may be granted.  See 38 C.F.R. §§ 3.303(c), 4.9.  The Board notes that service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality (to include personality disorder), by superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown , 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); and VAOPGCPREC 82-90.  Here, however, the Board finds no evidence of additional disability due to in-service aggravation of any personality disorder by superimposed disease or injury during service.  Significantly, the VA examiner clearly found that there was no evidence to suggest that the Veteran's existing personality disorder was aggravated beyond its natural progression by service.  

Moreover, with respect to the Veteran's history of substance abuse, the Board points out that service connection for a primary disability caused by alcoholism or drug abuse is prohibited for all service connection claims filed after October 1, 1990, as in this case.  See 38 U.S.C.A. §§ 105, 1110, 1131; 38 C.F.R. §§ 3.1(n), 3.301(d); see also Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (noting that 38 U.S.C.A. § 1110 precludes compensation for primary alcohol abuse disabilities and for secondary disabilities that result from primary alcohol abuse).  Nevertheless, if the substance abuse was acquired as a result of service-connected disability, then service-connection may be available.  See 38 C.F.R. § 3.30 Allen v. Principi, 237 F.3d 1368 (Fed Cir. 2001).  In this case, there is no current diagnosis for a disorder that is lawfully subject to service connection.  Moreover, the Veteran is not service-connected for any disability; as such; there is no basis for awarding service connection for any such disorder on a secondary basis. 

Finally, to whatever extent statements by the Veteran and/or his representative have been offered for the purpose of establishing that there exists a medical nexus between current psychiatric disability and service, the Board finds such evidence provides no basis for allowance of the claim.  Matters of diagnosis and etiology of the disabilities such as the ones in the instant case are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific matter of the etiology of each disability under consideration is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on such a medical matter.  In this regard, the Veteran and his representative are not competent to link any current psychiatric disorder to service.  Hence, the lay assertions in this regard have no probative value. 

For all the foregoing reasons, the Board finds that the claim for service connection for an acquired psychiatric disability, to include depressive, intermittent explosive and impulse control disorders, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102; Gilbert, 1 Vet. App. at  53-56.



ORDER

Service connection for an acquired psychiatric disability, to include depressive, intermittent explosive and impulse control disorders, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


